Citation Nr: 0809821	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-23 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for skin rash 
disability, including as due to an undiagnosed illness. 

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from May 1974 to January 1987 and from February 1987 
to May 1994, including service in the Southwest Asia theater 
of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
December 2004.  A statement of the case was issued in May 
2005, and a substantive appeal was received in July 2005.  

A VA Form 9 was received in July 2005 indicating that the 
veteran requested a Board hearing in Washington D.C.  A 
hearing was scheduled for January 2008, but the veteran 
failed to appear.  

The issues of entitlement to service connection for skin 
disability and for sleep apnea are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Glaucoma was not manifested during the veteran's active duty 
service or for many years thereafter, nor is glaucoma 
otherwise related to such service.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in January 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the veteran's claims (of service connection on a 
direct basis and for undiagnosed illness) and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his possession that 
pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection for glaucoma and for 
undiagnosed illness manifested by skin rash were denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records and private medical 
records.  The VA has also afforded the veteran a VA 
examination in July 2005 for glaucoma.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran and his representative have not contended 
otherwise.  

With regard to the glaucoma issue, VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claim at this 
time.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Glaucoma

The first issue before the Board involves a claim of 
entitlement to service connection for glaucoma.  

Service medical records show that in an August 1988 dental 
health questionnaire, the veteran checked the appropriate box 
to deny glaucoma.  However, in a September 1991 dental 
questionnaire, the veteran checked the appropriate box to 
indicate that he did not know if he had glaucoma.  But, by 
September 1992, the veteran again filled out a dental health 
questionnaire and checked the appropriate box to deny 
glaucoma.  The Board notes a provisional diagnosis in April 
1993 showed that photos were needed to rule out glaucoma.  
However, on subsequent dental health questionnaires, the 
veteran checked the appropriate box to deny glaucoma in 
November 1993 and March 1994.  Various reports of medical 
examination from July 1977 to April 1994 show that the 
veteran's eyes were clinically evaluated as normal and that 
there was no indication of glaucoma.  July 1977, March 1985, 
March 1987, and September 1988 reports of medical history 
reflect that the veteran checked the appropriate box to deny 
eye trouble.  Although in a March 1994 report of medical 
history, the veteran checked the appropriate box to confirm 
that he had eye trouble; however, when asked to elaborate, it 
was noted that he wore reading glasses.     

Post service medical records show that the veteran was first 
diagnosed with glaucoma in July 2005 when he was afforded a 
VA examination.  This lengthy period without treatment after 
service suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

After a review of the veteran's claims file and examination 
of the veteran's eyes, the VA examiner from the July 2005 VA 
examination diagnosed primary open angle glaucoma with 
controlled intraocular pressures on present medications and 
close follow up of condition by local eye provider.  The 
examiner further noted that a review of the veteran's claims 
file showed the veteran having glaucoma suspect condition 
diagnosed in April 1993 considering high-normal intraocular 
pressures and extent of optic nerve changes at that visit; 
and further noted that it was unlikely that the veteran had 
glaucoma when he was in service in 1993 in view of level of 
intraocular pressures without eye drops at the time. 

The Board acknowledges the veteran's assertions that glaucoma 
is related to service.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  In the present case, a VA ophthalmologist examined 
the veteran and reviewed the claims file.  However, this eye 
specialist was of the opinion that although suspected at one 
time during service, it was unlikely that the veteran had 
glaucoma during service.  It appears that the examiner based 
this opinion on the level of intraocular pressures without 
eye drops during service.  This medical opinion is adequate 
and entitled to considerable weight.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the glaucoma claim.


ORDER

Entitlement to service connection for glaucoma is not 
warranted.  To this extent, the appeal is denied.


REMAND

Private medical records dated in 2002 shows diagnoses of 
psoriasis.  Service medical records show treatment for skin 
problems on several occasions.  Under the circumstances, the 
Board finds that a VA examination and opinion are necessary 
to fully assist the veteran with his claim.  38 C.F.R. 
§ 3.159(c)(4).   

With regard to the sleep apnea issue, service medical records 
do not show a diagnosis of sleep apnea during service.  
However, service medical records do show treatment for 
various disorders which included respiratory symptoms, to 
include shortness of breath.  The veteran has submitted a 
November 2004 note written by David J. Kessler, M.D., 
F.A.C.S. to the effect that while the veteran was diagnosed 
with sleep apnea in 2003, the veteran's symptoms dated back 
20 years.  Dr. Kessler commented that the veteran was likely 
to have had sleep apnea for that duration of time.  It is not 
clear whether this opinion was based on review of the service 
medical records, or strictly on history furnished by the 
veteran.  However, in light of service medical records which 
do document certain complaints and symptoms which the veteran 
argues were manifestations of sleep apnea, the Board also 
believes that a VA examination and opinion would be 
appropriate to fully comply with 38 C.F.R. § 3.159(c)(4).   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and/or  effective dates for skin 
rash and sleep apnea.  Since the appeal is being remanded for 
other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims of 
entitlement to service connection for 
skin rash and for sleep apnea, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should also be afforded 
an appropriate VA examination to 
determine the etiology of any current 
skin rash disorder.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  All skin disorders found 
on examination should be clearly 
reported. 

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current skin rash 
(included the psoriasis diagnosed in 
2002) is causally related to service, to 
include the skin problems treated during 
service.   

3.  The veteran should also be afforded 
an appropriate VA examination to 
determine the etiology of any sleep apnea 
disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After examining the veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to whether any sleep 
apnea disorder was manifested during 
service or is otherwise causally related 
to service. 

4.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for skin rash 
disability and for sleep apnea.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


